NO. 07-08-0080-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    AUGUST 5, 2008

                          ______________________________


                        DANNY RAY BUSCH, JR., APPELLANT

                                            V.

                 MARVIN MEINKE AND PATTI MEINKE, APPELLEES

                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

            NO. 2005-597,542; HONORABLE PAULA LANEHART, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       On July 17, 2008, the parties filed an Agreed Motion to Dismiss Appeal. By letter

of July 18, 2008, this Court requested that the parties amend the motion in order to clarify

the relief requested. On July 25, 2008, Danny Ray Busch, Jr., filed Appellant’s Motion to

Dismiss Appeal in which he represents that he and Appellees, Marvin Meinke and Patti

Meinke, have compromised and settled their differences. See Tex. R. App. P. 42.1(a)(1).
Pursuant to the motion, the parties seek to have this appeal dismissed with the parties

bearing their own costs. See Tex. R. App. P. 42.1(d). We grant the motion.1


        Accordingly, the appeal is dismissed and costs are taxed against the party incurring

them.       Having dismissed the appeal at Danny Ray Busch’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                 Patrick A. Pirtle
                                                     Justice




        1
       Because Busch is requesting voluntary dismissal of his appeal and the parties have
attached a signed copy of their settlement agreement, we apply Rule 2 of the Texas Rules
of Appellate Procedure to suspend operation of Rule 10.1(a)(5) requiring a certificate of
conference and also suspend operation of Rule 10.3(a), which provides that certain
motions should not be ruled on for ten days.

                                             2